Case 2:21-cr-00005-TSK-MJA Document 31 Filed 04/28/21 Page 1 of 10 PageID #: 70




                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF WEST VIRGINIA
                                    ELKINS

 UNITED STATES OF AMERICA,

                        Plaintiff,

         v.                                         Criminal Action No.: 2:21-CR-5
                                                    (JUDGE KLEEH)

 MATTHEW CURTIS DELAWDER,

                        Defendant.


                       REPORT AND RECOMMENDATION
                  CONCERNING PLEA OF GUILTY IN FELONY CASE

        This matter has been referred to the undersigned Magistrate Judge by the District Judge

 for purposes of considering the record, the Indictment, and the proposed plea agreement in this

 matter, conducting a hearing, and entering into the record a written report and recommendation

 memorializing the disposition of Defendant’s guilty plea, pursuant to Federal Rule of Criminal

 Procedure 11. Defendant, Matthew Curtis Delawder, by videoconference and by counsel,

 Elizabeth B. Gross, appeared before me on April 28, 2021 for a Plea Hearing to an Indictment.

 The Government appeared by Assistant United States Attorney, Stephen D. Warner.

         On March 30, 2020, Chief Judge Groh entered a standing order (“Standing Order”), In

  Re: Criminal Case Operations Due to COVID-19 Response, 3:20-MC-28, after the Judicial

  Conference of the United States (“JCUS”) found, pursuant to the CARES Act, H.R. 748

  (“CARES Act”), that emergency conditions due to the national emergency declared by President

  Donald J. Trump materially affect the functioning of the federal judiciary, generally, and that,

  specifically, emergency conditions exist in the Northern District of West Virginia. In so doing,

  Chief Judge Groh authorized certain criminal proceedings to be conducted by video conference,

  including pleas under Rule 11 of the Federal Rules of Criminal Procedure, because of the
Case 2:21-cr-00005-TSK-MJA Document 31 Filed 04/28/21 Page 2 of 10 PageID #: 71




  possibility that such proceedings could seriously jeopardize public health and safety.

         Pursuant to the aforementioned Standing Order, when video teleconferencing is

  authorized in certain criminal proceedings, the presiding judge must find for specific reasons that

  the plea cannot be further delayed without serious harm to the interests of justice. Such

  authorization to proceed by video teleconferencing may occur only with consent of a defendant

  after consultation with counsel.

         On April 20, 2021, the Court entered an Order Regarding Proceedings by

  Videoconference stating that under the CARES Act this proceeding could be conducted by video

  or teleconferencing technology if certain circumstances existed and if certain requirements were

  satisfied, including the Defendant filing notice with the Court as to consent to proceed by

  videoconference and the specific reasons why a videoconference was sought. [ECF No. 24].

         On April 21, 2021, Defendant, by counsel, filed a Notice Requesting to Appear by

  Videoconference, explaining that the Defendant prefers to reduce his risk of exposure and not to

  travel at this time due to concerns surrounding possible contraction of the COVID-19 virus. [ECF

  No. 25]. Defendant consented to conducting the Rule 11 hearing by videoconference and stated

  that Defendant has the technological capabilities at Tygart Valley Regional Jail to permit him to

  appear and participate fully and meaningfully by video.

         A Videoconferencing/Teleconferencing Waiver was signed by both the Defendant and

  counsel and presented at the hearing. On the record, Defendant, with the advice and benefit of

  counsel, reaffirmed that he would like to proceed with the plea hearing by videoconference. The

  Court ORDERED the fully executed Videoconferencing/Teleconferencing Waiver be filed

  herein. [ECF No. 30].

        Here, the undersigned FINDS that this plea hearing could not be further delayed without



                                                  2
Case 2:21-cr-00005-TSK-MJA Document 31 Filed 04/28/21 Page 3 of 10 PageID #: 72




 serious harm to the interests of justice because of the unknown nature, extent, and duration of the

 COVID-19 pandemic, and the possible exposure risks associated with travel at this time.

        The Court determined that Defendant was prepared to enter a plea of “Guilty” to Count

 Three of the Indictment.

        The Court proceeded with the Rule 11 proceeding by first placing Defendant under oath

 and inquiring into Defendant’s competency. The Court determined Defendant was competent to

 proceed with the Rule 11 plea hearing and cautioned and examined Defendant under oath

 concerning all matters mentioned in Rule 11.

        The Court next inquired of Defendant concerning his understanding of his right to have

 an Article III Judge hear the entry of his guilty plea and his understanding of the difference

 between an Article III Judge and a Magistrate Judge. Defendant thereafter stated in open court

 that he voluntarily waived his right to have an Article III Judge hear his plea and voluntarily

 consented to the undersigned Magistrate Judge hearing his plea. Defendant tendered to the Court

 a written Waiver of Article III Judge and Consent to Enter Guilty Plea before Magistrate

 Judge. The waiver and consent was signed by Defendant, countersigned by Defendant's counsel,

 and concurred by the signature of the Assistant United States Attorney.

        Upon consideration of the sworn testimony of Defendant, as well as the representations

 of his counsel and the representations of the Government, the Court finds that the oral and

 written waiver of an Article III Judge and consent to enter a guilty plea before a Magistrate Judge

 was freely and voluntarily given. Additionally, the Court finds that the written waiver and consent

 was freely and voluntarily executed by Defendant Matthew Curtis Delawder only after having

 had his rights fully explained to him and having a full understanding of those rights through

 consultation with his counsel, as well as through questioning by the Court.

                                                 3
Case 2:21-cr-00005-TSK-MJA Document 31 Filed 04/28/21 Page 4 of 10 PageID #: 73




        The Court ORDERED the written Waiver and Consent to Enter Guilty Plea before a

 Magistrate Judge filed and made part of the record. [ECF No. 28].

         Thereafter, the Court determined that Defendant's plea was pursuant to a written plea

  agreement and asked the Government to tender a copy to the Court. The Court asked counsel

  for the Government if the agreement was the sole agreement offered to Defendant. The

  Government responded that it was. The Court asked counsel for the Government to summarize

  the written plea agreement.

         Counsel for the Government noted that the date of timely acceptance on Page 1 of the

  plea agreement has been amended to reflect a timely acceptance date of April 13, 2021, and all

  parties consented to the change. Furthermore, counsel for the Government stated that Paragraph

  Two on Page 1 had been amended by hand to read “The United States will move to dismiss

  Counts One, Two, Four, and Five.” Both Defendant and Defendant’s counsel stated on the

  record that they approved on these amendments and had signed the plea agreement on April 13,

  2021 after these amendments had been made to the document. Counsel for the Defendant further

  stated she believed these amendments served to benefit the Defendant.

         Counsel for Defendant and Defendant stated on the record that the agreement as

  amended and as summarized by counsel for the Government was correct and complied with

  their understanding of the agreement.

         The undersigned further inquired of Defendant regarding his understanding of the

  written plea agreement. Defendant stated he understood the terms of the written plea

  agreement and also stated that it contained the whole of his agreement with the Government

  and no promises or representations were made to him by the Government other than those


                                                4
Case 2:21-cr-00005-TSK-MJA Document 31 Filed 04/28/21 Page 5 of 10 PageID #: 74




  terms contained in the written plea agreement. The Court ORDERED the written plea

  agreement filed and made a part of the record. [ECF No. 29].

         The undersigned then reviewed with Defendant Count Three of the Indictment and

  the elements the Government would have to prove, charging him in Count Three with

  Distribution of Methamphetamine, in violation of Title 21, United States Code, Sections

  841(a)(1) and 841(b)(1)(C). Subsequently, Defendant Matthew Curtis Delawder pled GUILTY

  to the charges contained in Count Three of the Indictment. However, before accepting

  Defendant’s plea, the undersigned inquired of Defendant’s understanding of the charges against

  him, inquired of Defendant’s understanding of the consequences of his pleading guilty to the

  charges, and obtained the factual basis for Defendant’s plea.

         The Government proffered a factual basis for the plea. Neither Defendant nor his counsel

  disputed the proffer when given the opportunity to do so. Additionally, Defendant provided a

  factual basis for the commission of the offense. The undersigned Magistrate Judge concludes

  the offense charged in Count Three of the Indictment is supported by an independent basis

  in fact concerning each of the essential elements of such offense, and that independent basis

  is provided by the Government’s proffer.

         The undersigned then reviewed with Defendant the statutory penalties applicable to

  an individual adjudicated guilty of the felony charge contained in Count Three of the Indictment

  and the impact of the sentencing guidelines on sentencing in general. From said review, the

  undersigned Magistrate Judge determined Defendant understood the nature of the charges

  pending against him and that the possible statutory maximum sentence which could be imposed

  upon his conviction or adjudication of guilty on Count Three was 20 years of imprisonment, a


                                                 5
Case 2:21-cr-00005-TSK-MJA Document 31 Filed 04/28/21 Page 6 of 10 PageID #: 75




  fine of $1,000,000.00, and a term of at least three (3) years of supervised release.

         Defendant also understood that the Court would impose a total special mandatory

  assessment of $100.00 for having been convicted of a felony offense, payable within 40 days

  of his guilty plea. Defendant further understood that his sentence could be increased if he had

  a prior firearm offense, violent felony conviction, or prior drug conviction. He also understood

  that he might be required by the Court to pay the costs of his incarceration, supervision, and

  probation. He also understood that he forfeited his right to the all property specified in the

  Indictment’s forfeiture allegation.

        The undersigned also inquired of Defendant whether he understood that by pleading guilty,

  he was forfeiting other rights such as the right to vote, right to serve on a jury, and the right to

  legally possess a firearm. Additionally, the undersigned asked Defendant whether he understood

  that if he were not a citizen of the United States, by pleading guilty to a felony charge he would

  be subject to deportation at the conclusion of any sentence; that he would be denied future entry

  into the United States; and that he would be denied citizenship if he ever applied for it. Defendant

  stated that he understood.

        The undersigned also reviewed with Defendant his waiver of appellate and collateral

 attack rights. Defendant understood that he was waiving his right to appeal his conviction and

 sentence to the Fourth Circuit Court of Appeals on any ground whatsoever, including those

 grounds set forth in 18 U.S.C. § 3742. Defendant further understood that under his plea

 agreement, he was waiving his right to challenge his conviction and sentence in any post-

 conviction proceeding, including any proceeding under 28 U.S.C. § 2255. Defendant

 understood, however, that he was reserving the right to raise claims of ineffective assistance



                                                  6
Case 2:21-cr-00005-TSK-MJA Document 31 Filed 04/28/21 Page 7 of 10 PageID #: 76




 of counsel or prosecutorial misconduct that he learned about after the plea hearing and agreed

 that he was unaware of any ineffective assistance of counsel or prosecutorial misconduct in

 his case at this time. From the foregoing, the undersigned determined that Defendant understood

 his appellate rights and knowingly gave up those rights pursuant to the conditions contained in

 the written plea agreement.

         The undersigned Magistrate Judge further examined Defendant relative to his

  knowledgeable and voluntary execution of the written plea agreement and determined the

  entry into said written plea agreement was both knowledgeable and voluntary on the part of

  Defendant.

         The undersigned Magistrate Judge further inquired of Defendant, his counsel, and the

  Government as to the non-binding recommendations and stipulations contained in the written

  plea agreement and determined that Defendant understood, with respect to the plea

  agreement and to Defendant's entry of a plea of guilty to the felony charge contained in

  Count Three of the Indictment. The undersigned Magistrate Judge informed Defendant that he

  would write the subject Report and Recommendation, and that a pre-sentence investigation

  report would be prepared for the District Court by the probation officer attending.

         The undersigned advised the Defendant that the District Judge would adjudicate the

  Defendant guilty of the felony charged under Count Three of the Indictment. Only after the

  District Court had an opportunity to review the pre-sentence investigation report would the

  District Court make a determination as to whether to accept or reject any recommendation or

  stipulation contained within the plea agreement or pre-sentence report. The undersigned

  reiterated to Defendant that the District Judge may not agree with the recommendations or


                                                7
Case 2:21-cr-00005-TSK-MJA Document 31 Filed 04/28/21 Page 8 of 10 PageID #: 77




  stipulations contained in the written agreement. The undersigned Magistrate Judge further

  advised Defendant, in accord with Federal Rule of Criminal Procedure 11, that in the event the

  District Court Judge refused to follow the non-binding recommendations or stipulations

  contained in the written plea agreement and/or sentenced him to a sentence which was different

  from that which he expected, he would not be permitted to withdraw his guilty plea. Defendant

  and his counsel each acknowledged their understanding and Defendant maintained his desire

  to have his guilty plea accepted.

         Defendant also understood that his actual sentence could not be calculated until after a

  pre-sentence report was prepared and a sentencing hearing conducted. The undersigned also

  advised, and Defendant stated that he understood, that the Sentencing Guidelines are no longer

  mandatory, and that, even if the District Judge did not follow the Sentencing Guidelines or

  sentenced him to a higher sentence than he expected, he would not have a right to withdraw

  his guilty plea. Defendant further stated that his attorney showed him how the advisory guideline

  chart worked but did not promise him any specific sentence at the time of sentencing. Defendant

  stated that he understood his attorney could not predict or promise him what actual sentence he

  would receive from the sentencing judge at the sentencing hearing. Defendant further

  understood there was no parole in the federal system, but that he may be able to earn

  institutional good time, and that good time was not controlled by the Court, but by the Federal

  Bureau of Prisons.

         Defendant, Matthew Curtis Delawder, with the consent of his counsel, Elizabeth Gross,

  proceeded to enter a verbal plea of GUILTY to the felony charge in Count Three of the

  Indictment.


                                                 8
Case 2:21-cr-00005-TSK-MJA Document 31 Filed 04/28/21 Page 9 of 10 PageID #: 78




         Upon consideration of all of the above, the undersigned Magistrate Judge finds that

  Defendant is fully competent and capable of entering an informed plea; Defendant is aware of

  and understood his right to have an Article III Judge hear and accept his plea and elected to

  voluntarily consent to the undersigned United States Magistrate Judge hearing his plea;

  Defendant understood the charges against him, as to Count Three of the Indictment; Defendant

  understood the consequences of his plea of guilty, in particular the maximum statutory penalties

  to which he would be exposed for Count Three; Defendant made a knowing and voluntary

  plea of guilty to Count Three of the Indictment; and Defendant's plea is independently

  supported by the Government's proffer which provides, beyond a reasonable doubt, proof of

  each of the essential elements of the charges to which Defendant has pled guilty.

         The undersigned Magistrate Judge therefore RECOMMENDS Defendant's plea of

  guilty to Count Three of the Indictment herein be accepted conditioned upon the Court's receipt

  and review of this Report and Recommendation.

         The undersigned Magistrate Judge remanded Defendant to the custody of the U.S.

  Marshal Service. [ECF No. 19].

         Any party shall have fourteen days from the date of filing this Report and

  Recommendation within which to file with the Clerk of this Court, specific written objections,

  identifying the portions of the Report and Recommendation to which objection is made,

  and the basis of such objection. A copy of such objections should also be submitted to the

  United States District Judge. Objections shall not exceed ten (10) typewritten pages or twenty

  (20) handwritten pages, including exhibits, unless accompanied by a motion for leave to exceed

  the page limitations, consistent with LR PL P 12.


                                                 9
Case 2:21-cr-00005-TSK-MJA Document 31 Filed 04/28/21 Page 10 of 10 PageID #: 79




          Failure to file written objections as set forth above shall constitute a waiver of de novo

 review by the District Court and a waiver of appellate review by the Circuit Court of

 Appeals. Snyder v. Ridenour, 889 F.2d 1363 (4th Cir. 1989); Thomas v. Arn, 474 U.S. 140 (1985);

 Wright v. Collins, 766 F.2d 841 (4th Cir. 1985); United States v. Schronce, 727 F.2d 91 (4th Cir.

 1984).

          The Clerk of the Court is directed to send a copy of this Report and Recommendation

 to counsel of record, as applicable, as provided in the Administrative Procedures for Electronic

 Case Filing in the United States District Court for the Northern District of West Virginia.

          Respectfully submitted on April 28, 2021.




                                                  10
